11-152-cv
    Jowers v. Family Dollar Stores, Inc.



                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                                SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE
OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY
CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
COUNSEL.

            At a stated term of the United States Court of Appeals for the Second Circuit, held at the
    Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York,
    on the 19th day of January, two thousand twelve.

    PRESENT:
                RALPH K. WINTER,
                PETER W. HALL,
                DENNY CHIN,
                      Circuit Judges.
    __________________________________________

    Lynn Jowers,

                       Plaintiff-Appellant,

                                 v.                                            11-152-cv

    Family Dollar Stores, Incorporated,

                       Defendants-Appellees,

    John Diones, Juan Vasquez,

                Defendants.
    __________________________________________

    FOR APPELLANT:                         Lynn Jowers, pro se, Bronx, New York.

    FOR APPELLEES:                         Craig R. Benson, Gary David Shapiro, Esq., Littler Mendelson,
                                           P.C., New York, New York.
       Appeal from a judgment of the United States District Court for the Southern District of

New York (Pauley, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Appellant Lynn Jowers, proceeding pro se, appeals the district court’s grant of summary

judgment to Family Dollar Stores, Inc., in his action asserting claims of retaliation,

discrimination, and creation of a hostile work environment in violation of Title VII of the Civil

Rights Act of 1964. Jowers also appeals the district court’s denial of his motion for

reconsideration and reargument pursuant to Local Rule 6.3. We assume the parties’ familiarity

with the underlying facts, the procedural history of the case, and the issues on appeal.

       We review a district court’s grant of summary judgment de novo, construing the evidence

in the light most favorable to the non-moving party. See Tenenbaum v. Williams, 193 F.3d 581,

593 (2d Cir. 1999). Summary judgment is appropriate where “there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). Although the evidence is viewed in favor of the non-moving party, “the mere existence of

a scintilla of evidence in support of the plaintiff’s position will be insufficient; there must be

evidence on which the jury could reasonably find for the plaintiff.” Jeffreys v. City of N.Y., 426
F.3d 549, 553-54 (2d Cir. 2005) (internal quotation marks and alterations omitted).

       We have not articulated a standard of review with respect to the denial of motions for

reargument under Local Rule 6.3. However, we review the denial of Fed. R. Civ. P. 59(e) and

Fed. R. Civ. P. 60(b) reconsideration motions for abuse of discretion. See Empresa Cubana del

Tabaco v. Culbro Corp., 541 F.3d 476, 478 (2d Cir. 2008) (Rule 59(e)); Transaero, Inc. v. La


                                                  2
Fuerza Aerea Boliviana, 162 F.3d 724, 729 (2d Cir. 1998) (Rule 60(b)). “[R]econsideration will

generally be denied unless the moving party can point to controlling decisions or data that the

court overlooked—matters, in other words, that might reasonably be expected to alter the

conclusion reached by the court.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995).

       We affirm the district court’s judgment for substantially the reasons stated in its August

16, 2010, and November 23, 2010, decisions. Assuming Jowers established a prima facie case

of retaliation, he has not put forth sufficient evidence for a reasonable fact finder to conclude that

Family Dollar’s legitimate reason for terminating Jowers’s employment was a pretext for

unlawful retaliation. See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 798-99 (1973). In a

sworn statement, Jowers denied Family Dollar’s allegations he had conducted an after-hours

refund or passed merchandise. Yet, this sworn statement, even when taken together with the

temporal proximity between the protected activity and his termination, was not sufficient to

demonstrate that, more likely than not, Family Dollar’s reason for his termination was merely

pretextual or that a retaliatory motive played a part in the adverse employment decision. See

Weinstock v. Columbia Univ., 224 F.3d 33, 42 (2d Cir. 2000) (“[P]laintiff must produce not

simply some evidence, but sufficient evidence to support a rational finding that the legitimate,

non-discriminatory reasons proferred by the defendant were false, and that more likely than not

[retaliation] was the real reason for the employment action.” (alterations omitted)).

       Additionally, the district court properly granted Family Dollar summary judgment on

Jowers’s racial discrimination and hostile work environment claims because Jowers failed to

satisfy the initial burdens required to demonstrate a prima facie case. See Reeves v. Sanderson

Plumbing Prods., Inc., 530 U.S. 133, 142 (2000); Patane v. Clark, 508 F.3d 106, 113 (2d Cir.

2007). Finally, the district court did not abuse its discretion in denying Jowers’s motion for
                                                  3
reconsideration or reargument, as Jowers did not identify any facts or controlling authority that

the court overlooked.

       We have considered all of Jowers’s arguments, including his argument with respect to the

missing surveillance tapes, and have found them to be without merit. The district court’s

judgment is AFFIRMED.


                                             FOR THE COURT:
                                             Catherine O’Hagan Wolfe, Clerk




                                                 4